DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s RCE with response/argument filed 12/10/2021. Claims 1-2, 5-6, 8-19 and 21 have been amended. No claims have been added nor cancelled by this amendment. Accordingly, claims 1-19 and 21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 8, filed 12/10/2021, with respect to 35 U.S.C 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) of claims 15-19 has been withdrawn. 
Applicant’s arguments, see pages 8-11, filed 12/10/2021, with respect to the rejection(s) of claim 1-2, 6, 8-9, 13, 15-16, and 21 under 35 U.S.C. 103 have been fully considered and are Yang, Ando, and Miller as cited in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-9, 13, 15-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang US20180188038A1 in view of ANDO US20190018410A1 and Miller et al. US20200401823A1 (henceforth Miller) 

Regarding claim 1,
Yang 
A method comprising: receiving current data captured by at least one sensor on an autonomous vehicle as the autonomous vehicle navigates a route: (para 0055, “information monitored by the vehicle sensors 105”, and in para 0006, “LIDAR sensor that surveys the surroundings of the vehicle”.)
Determining, by an internal computing system on the autonomous vehicle, an inconsistency between pre-mapped data describing a location on a map and the current data, the current data describing a new feature of the location that is not described in the pre-mapped data,
(see Fig. 2 and para 0055, “The map update API 285 also allows the vehicle computing system 120 to determine whether the information monitored by the vehicle sensors 105 indicates a discrepancy in the map information provided by the online HD map system 110.“ The computing system 120 is on the vehicle (see Fig. 1), and it determines an inconsistency between pre-mapped data (i.e. from the online HD map system 110) and current data monitored by vehicle sensors 105. 

Furthermore, in para 0060, “The map creation module 410 creates the map from map data collected from several vehicles that are driving along various routes. The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed. For example, if certain road signs have changed or lane information has changed as a result of construction in a region, the map update module 420 updates the maps accordingly.” An autonomous vehicle receives data 
 classifying the new feature in accordance with an analysis of the current data 
(See Figs. 14C-14D and para 0113, “To cluster 1340 the subset of vertical elements, the vehicle computing system 120 evaluates the clustering criteria for each pair of adjacent vertical elements in the subset and determines whether to join each pair of vertical elements based on the clustering criteria. An example of the clusters that are generated from the subset of vertical elements 1440 shown in FIG. 14C is shown in FIG. 14D. In FIG. 14D, the vehicle computing system 120 has clustered the vertical elements 1440A on the surface of the cylindrical object 1420 into a first cluster 1445A and has clustered the vertical elements 1440B on the surface of the rectangular object 1425 into a second cluster 1445B.” As shown in Fig. 14D, the first cluster 1445A represents the vertical elements 1440A (see Fig. 14C) that has been clustered together.  The data is clustered based on a threshold spatial closeness, where the clustering criteria is described in para 00112.

Furthermore, connecting a pixel with another pixel (i.e. join each pair of vertical elements based on the clustering criteria) is shown in Fig. 14A-14D, where clustering connected pixels when they describe a shape (i.e. a rectangular object 1425 and a The vehicle computing system 120 filters 1330 the vertical elements to identify a subset of vertical elements that represent portions of vertical structures. The vehicle computing system 120 can identify vertical elements that represent a portion of any vertical structure within the detection range of the LiDAR scanner (i.e., the maximum distance that the LiDAR scanner is capable of detecting). For example, the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road”), which is classified as telephone poles and mailboxes on the side of the road.)

Yang does not specifically state based on the inconsistency between the pre-mapped data and the current data, setting the location on the map as a restricted location, the restricted location indicating that autonomous driving within the location is restricted; However, Ando teaches:
based on the inconsistency between the pre-mapped data and the current data, setting the location on the map as a restricted location, the restricted location indicating that autonomous driving within the location is restricted;
(See Para. 0082, “If the ECU 30 determines that the driver has switched from automatic driving to manual driving, then at step S24 the ECU 30 prohibits switching from manual driving to automatic driving. This is because, in a situation where there is a mismatch between the map information MP1 and the measurement point information MP2, it is not desirable to switch back from manual driving to automatic 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Ando to include based on the inconsistency between the pre-mapped data and the current data, setting the location on the map as a restricted location, the restricted location indicating that autonomous driving within the location is restricted since “an event where there is a mismatch between the map information and the detection information from the sensors, the reliability of the automatic driving control using the map information and the detection information may decrease.” (Para. 0007, Ando)

Yang does not specifically state sending to a remote computing system to update semantic labels of the pre-mapped data based on the classification of the new feature.
However, Miller teaches:
Sending, to a remote computing system an update to semantic labels of the pre-mapped data that is based on the classification of the new feature.
The method 1300 may also be employed by the vehicle computing system 120 of the vehicle 150 and/or by the online HD map system 110 to update traffic sign information in the HD map.” The updating of the semantic labels can be accomplished through the online HD map 110 or on the vehicle itself (i.e. computing system 120).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Miller to include sending the current data including the new feature to a remote computing system to update semantic labels of the pre-mapped data based on the classification of the new feature in order to create a more robust map, since conventional maps created by survey teams is time consuming, expensive, and difficult to capture updates or modifications in a given survey area (para 0005, Miller). This will also allow safe navigation for an autonomous vehicle by providing low latency, and freshness of data such that a map is updated to reflect the changes on the road within a threshold time frame (para 0031, Miller).


	Regarding claim 2,
	Yang discloses:
the method further comprising: connecting a pixel with another pixel based on a determination that the another pixel is within a threshold distance; clustering connected pixels into the new feature based on a determination that the connected pixels describe a shape of the new feature; and applying a heuristic to the clustered pixels to determine a structure of the new feature.
(See Fig. 14C and 14D and para 0113, “To cluster 1340 the subset of vertical elements, the vehicle computing system 120 evaluates the clustering criteria for each pair of adjacent vertical elements in the subset and determines whether to join each pair of vertical elements based on the clustering criteria. An example of the clusters that are generated from the subset of vertical elements 1440 shown in FIG. 14C is shown in FIG. 14D. In FIG. 14D, the vehicle computing system 120 has clustered the vertical elements 1440A on the surface of the cylindrical object 1420 into a first cluster 1445A and has clustered the vertical elements 1440B on the surface of the rectangular object 1425 into a second cluster 1445B.” Connecting a pixel with another pixel (i.e. join each pair of vertical elements based on the clustering criteria) is shown in Fig. 14A-14D, where clustering connected pixels when they describe a shape (i.e. a rectangular object 1425 and a cylindrical object 1420) of the new feature (para 0109, “the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road”). A heuristic is applied to determine that the clustered pixels are telephone poles or mailboxes on the side of the road)

Regarding claim 8,
	Yang, Ando, and Miller discloses the same limitations as recited above in claim 1.

Regarding claim 9,
	Yang, Ando, and Miller discloses the same limitations as recited above in claim 2.
	
Regarding claim 13,
	Yang discloses:
wherein pixels that do not fall within the clustered current data are removed,
(In para 0109, "The vehicle computing system 120filters 1330 the vertical elements to identify a subset of vertical elements that represent portions of vertical structures. The vehicle computing system 120 can identify vertical elements that represent a portion of any vertical structure within the detection range of the LiDAR scanner (i.e. the maximum distance that the LiDAR scanner is capable of detecting). For example, the vehicle computing system 120 can identify vertical elements that represent vertical structures near the vehicle, such as telephone poles and mailboxes on the side of the road" and in para 0110, "The filtering step 1330 removes any vertical elements that deviate too much from the vertical direction." The filtering step 1330 includes removing pixels that do not fall within the clustered connected pixels (i.e. removing any vertical elements that deviate too much from the vertical direction). Furthermore in para 0107, "After receiving 1310 the scanner data, the vehicle computing system 120 can optionally preprocess each scan line to remove scan points likely to represent noise. In one embodiment, the preprocessing is performed by dividing each scan line into a plurality of segments. Each segment includes a plurality of adjacent scan points that have similar ranges (e.g., ranges that do not deviate from each other by more than a threshold distance or percentage). Scan points (i.e. pixels) are removed if adjacent scan points deviate from each other by more than a threshold distance.)
 wherein the map is revised based on iterating through the clustered current data that represent inconsistencies with the pre-mapped data.
(In para 0116, "For example, the vehicle computing system 120 may use the clusters to perform collision avoidance, or send the clusters to the online HD map system 110 to be added to the data in an occupancy map 530." The HD map is revised to add data (i.e. the new feature) in the occupancy map 530. The method is done continuously (i.e. "as a vehicle travels forward on a road", para 0106). Therefore, the system continuously iterates through the clustered pixels that represents inconsistencies with the pre-mapped data.

In para 0060, "The map update module 420 updates previously computed map data by receiving more recent information from vehicles that recently travelled along routes on which map information changed. For example, if certain road signs have changed or 
	
Regarding claim 15,
	Yang, Ando, and Miller discloses the same limitations as recited above in claim 1.

Regarding claim 16,
	Yang, Ando, and Miller discloses the same limitations as recited above in claim 2.

Regarding claim 21,
Yang discloses:
wherein the current data have lower resolution that the pre-mapped data
(As described in para 0052, the pre-mapped data contains higher resolution map data near navigational areas and lower resolution map data in less significant areas. The current data that is collected in part by LIDAR sensors are relatively sparse and low resolution, as described in para 0007. Therefore, the pre-mapped data contains a higher resolution than the current data.)

Claims 3-4, 6, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Ando, and Miller further in view of Joshi US20120121183A1

Regarding claim 3,
Yang does not specifically state determining that the current data comprises multiple peaks in intensity across a cross section of a road; and22102397-631135 (P100205-US-02CON) based on the multiple peaks, classifying the new feature as a dashed lane boundary.
However, Joshi teaches:
determining that the current data comprises multiple peaks in intensity across a cross section of a road; and 22102397-631135 (P100205-US-02CON)based on the multiple peaks, classifying the new feature as a dashed lane boundary.
(In para 0027, “FIG. 6 illustrates, in its left-hand side, intensity signal plotted along the spatial domain corresponding to the longitudinal axis of the segment 431-437 for three different configurations of lane divider marking. FIG. 6(a) illustrates the intensity signal for a solid line or continuous lane divider marking, FIG. 6(b) illustrates the same for a lane divider marking having relatively long dashes and FIG. 6(c) shows the same for a lane divider marking having relatively short dashes.” See Fig. 6(c), which illustrates the intensity signal for a dashed line. In para 0028, “By comparing the obtained frequency spectrum for a lane divider segment 431-437 against a plurality of reference frequency spectrums, a determination of lane divider marking type may be made.” Based on the intensity map and its frequency domain, the lane divider marking type is determined (i.e. classified), since a dashed lane boundary contains multiple peaks.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Yoshi to include frequently desired to determine a location at which a lane divider marking changes type.” (Para 0016, Yoshi). Furthermore, in para 0032 of Yoshi, “By identifying geographic locations at which lane divider markings change type, an operator may view image data corresponding to those locations without a need to inspect image data along entire sections of road.” Identifying where the lane divider markings change type by analyzing the intensity profile of the data is beneficial since inspecting image data along entire sections of the road is inconvenient for an operator of the vehicle. The method of identifying lane divider marking changes using current intensity data is more practical for the operator compared to the method of inspecting image data along entire sections of the road and manually identifying where lane markers change type.

Regarding claim 4,
Yang does not specifically state determining that the current data comprises a steady intensity across a threshold cross section of a road; and based on the steady intensity, classifying the new feature as a solid line lane boundary. 
However, Joshi teaches:
determining that the current data comprises a steady intensity across a threshold cross section of a road; and based on the steady intensity, classifying the new feature as a solid line lane boundary.
FIG. 6 illustrates, in its left-hand side, intensity signal plotted along the spatial domain corresponding to the longitudinal axis of the segment 431-437 for three different configurations of lane divider marking. FIG. 6(a) illustrates the intensity signal for a solid line or continuous lane divider marking, FIG. 6(b) illustrates the same for a lane divider marking having relatively long dashes and FIG. 6(c) shows the same for a lane divider marking having relatively short dashes.” See Fig. 6(a), which illustrates the intensity signal for a solid line. In para 0028, “By comparing the obtained frequency spectrum for a lane divider segment 431-437 against a plurality of reference frequency spectrums, a determination of lane divider marking type may be made.” Based on the intensity map, the lane divider marking type is determined (i.e. classified).) “The same motivation from claim 3 applies.”

Regarding claim 6,
Yang does not specifically state wherein determining the inconsistency comprises: based on the current data, generating an intensity map indicating changes in intensity in detected road markings; and detecting the inconsistency based on a difference between one or more portions of the intensity map and one or more features on the pre-mapped data. However, Joshi teaches:
determining the inconsistency comprises: based on the current data, generating an intensity map indicating changes in intensity in detected road markings; and detecting the inconsistency based on a difference between one or more portions of the intensity map and one or more features on the pre-mapped data.
FIG. 6 illustrates, in its left-hand side, intensity signal plotted along the spatial domain corresponding to the longitudinal axis of the segment 431-437 for three different configurations of lane divider marking. FIG. 6(a) illustrates the intensity signal for a solid line or continuous lane divider marking, FIG. 6(b) illustrates the same for a lane divider marking having relatively long dashes and FIG. 6(c) shows the same for a lane divider marking having relatively short dashes.” Furthermore see para 0028, “By comparing the obtained frequency spectrum for a lane divider segment 431-437 against a plurality of reference frequency spectrums, a determination of lane divider marking type may be made.” An intensity map is generated (i.e. indicating intensities in detected road markings) such that a plurality of reference frequency spectrums (i.e. pre-mapped data) is compared with current obtained frequency spectrums (i.e. current data) to determine the inconsistency. “The same motivation from claim 3 applies.”

Regarding claim 10,
	Yang, Ando, Miller, and Joshi discloses the same limitations as recited above in claim 3.

Regarding claim 11,
	Yang, Ando, Miller, and Joshi discloses the same limitations as recited above in claim 4.

Regarding claim 17,
	Yang, Ando, Miller, and Joshi discloses the same limitations as recited above in claim 3.

Regarding claim 18,
	Yang, Ando, Miller, and Joshi discloses the same limitations as recited above in claim 4.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Ando, and Miller further in view of NGUYEN ET AL. US20160180177A1 (henceforth NGUYEN)

Regarding claim 5,
Yang discloses the limitations as recited above in claim 1. Yang does not specifically state wherein the current data captures a change in light or color intensity on an area at the location, and wherein a threshold spatial closeness of high intensity areas are narrower than a threshold width, the high intensity areas being above a threshold intensity of low intensity areas.
However, NGUYEN teaches:
wherein the current data captures a change in light or color intensity on an area at the location, and wherein a threshold spatial closeness of high intensity areas are narrower than a threshold width, the high intensity areas being above a threshold intensity of low intensity areas. 
(In para 0053, “After capturing operation 180, lidar-based process 175 proceeds to segmenting operation 185, in which lidar processing module 60 segments captured lidar data into clusters. To segment captured lidar data, lidar processing module 60 may group adjacent portions of each frame of lidar data that have similar intensities into clusters.” And in para 0054, “Lidar-based process 175 then proceeds to identifying operation 190, in which small clusters of sufficient intensity are identified as candidate raised pavement markers 195. Identifying operation 190 may use a minimum intensity threshold, with clusters having intensity higher than the intensity threshold being further considered. Lidar processing module 60 may be pre-programmed with minimum and maximum size thresholds, such that any clusters having size less than the maximum size threshold and greater than the minimum size threshold are identified as candidate raised pavement markers 195.” The current data that is captured by LIDAR also captures a change in light intensity (i.e. clustering lidar data that have similar intensities). The identifying operation 190 includes identifying small clusters of sufficient intensities (i.e. the high intensity areas being above a threshold intensity of low intensity areas) as candidate raised pavement markers 195.  Furthermore, since any clusters having a size less than the maximum size threshold and a size greater than the minimum size threshold are identified as candidate raised pavement markers, then the current data describing the new feature (i.e. raised pavement markers) includes a threshold spatial closeness of high intensity area narrower than a threshold width (i.e. narrower than the maximum size).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of NGUYEN to include wherein the current data captures a change in light or color intensity, and wherein a NGUYEN, “detection of reflective intensity is relevant to the present disclosure, because high intensity clusters are considered candidate raised pavement markers.” Therefore, capturing the change in intensity from LIDAR data and identifying clusters of high intensity data points is beneficial for identifying raised pavement markers on the road, and to further enhance the performance of the lane boundary detection system. 

	Regarding claims 12 and 19,
Yang, Ando, Miller, and NGUYEN discloses the claim limitations as recited above in claim 5.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Ando, and Miller further in view of Simon et al. US20200365013A1 (henceforth Simon)
	
Regarding claim 7,
Yang discloses the limitations as recited above in claim 1. Yang does not specifically state classifying the new feature as a lane boundary at a first time; and as the autonomous vehicle is navigating at a second time, increasing a weighting of the new feature to be the lane boundary at the second time.
However, Simon 
classifying the new feature as a lane boundary at a first time; and as the autonomous vehicle is navigating at a second time, increasing a weighting of the new feature to be the lane boundary at the second time
(In para 0015, “The infrastructure device senses and classifies objects as construction lane markers and determines coordinates of the construction lane markers. Using map data indicative of drivable lane boundaries of the road construction zone, the infrastructure device determines whether the construction lane markers are within the drivable lane boundaries. If so, the infrastructure device sets temporary lane boundaries for the construction zone and transmits those temporary lane boundaries in the data set.” The infrastructure device classifies objects as construction lane markers (i.e. a lane boundary type) at a first time. Then the dataset including those temporary lane boundaries are transmitted to autonomous vehicles. In para 0037, “The autonomous vehicle 110, now within a distance to receive the transmission from infrastructure device 126, uses the authorizing credentials that it receives from remote base 128 to authenticate and decrypt the data set contained within the messages received from infrastructure device 126. This process establishes trusted communication through link 134 between the infrastructure device 126 and the autonomous vehicle 110. Through the trusted communication, the infrastructure device 126 transmits to the autonomous vehicle 110 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” At a second time period (i.e. after the infrastructure device classifies the lane boundaries at a first time), the autonomous vehicle receives data 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to incorporate the teachings of Simon to include classifying the new feature as a lane boundary at a first time; and as the autonomous vehicle is navigating at a second time, increasing a weighting of the new feature to be the lane boundary at the second time in order for the autonomous vehicle to obtain information beyond what the sensors of the autonomous vehicle may detect from a distance (para 0035, Simon). This increases the safety of the autonomous vehicle since it can detect hazards before its sensors can detect them, which is beneficial for avoiding accidents on the road.
	
Regarding claims 14,
Yang, Ando, Miller, and Simon discloses the claim limitations as recited above in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Montemerlo et al. US 8,718,861B1 discloses determining whether an autonomous vehicle should be driven in an autonomous or semiautonomous mode (where steering, acceleration, and braking are controlled by the vehicle's computer). For example, a computer may maneuver a vehicle in an autonomous or a semiautonomous mode. The computer may continuously receive data from one or more sensors. This data may be processed to identify objects and the characteristics of the objects. The detected objects and their respective characteristics may be compared to a traffic pattern model and detailed map information. If the characteristics of the objects deviate from the traffic pattern model or detailed map information by more than some acceptable deviation threshold value, the computer may generate an alert to inform the driver of the need to take control of the vehicle. (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669